                 Case 2:18-cr-00016-TSZ Document 576 Filed 08/24/20 Page 1 of 4



 1

 2

 3                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 4                                     AT SEATTLE

 5
         UNITED STATES OF AMERICA,
 6                             Plaintiff,
                                                          CR18-16 TSZ
 7          v.
                                                          MINUTE ORDER
 8       CLYDE McKNIGHT,
 9                             Defendant.

10
        The following Minute Order is made by direction of the Court, the Honorable
11 Thomas S. Zilly, United States District Judge:
            (1)    Defendant’s motion, docket no. 527, to preclude evidence regarding his
12
     prior convictions is GRANTED in part and DENIED in part, as follows:
13                (a)     With regard to evidence concerning defendant’s conviction for
            attempted first degree murder, 1 defendant’s motion is GRANTED, and such
14          evidence shall not be offered at trial by the Government for any purpose without
            advance approval of the Court. Defendant is ADVISED, however, that, if he
15          chooses to testify and “opens the door” to such evidence, the Government might
            be permitted to introduce such evidence for purposes of impeachment.
16
                   (b)     With regard to evidence concerning defendant’s 2016 conviction for
17          violation of the Uniform Controlled Substance Act (“VUCSA”), defendant’s
            motion is DENIED. Citing Old Chief v. United States, 519 U.S. 172 (1997),
18          defendant contends that, if he stipulates, for purposes of the pending felon-in-

19
     1
     In 1993, defendant was convicted of both attempted first degree murder and violation of the
20 Uniform Firearms Act (“VUFA”). Defendant’s motion mentions only the former and not the
   latter offense, although both convictions are alleged as predicates for the felon-in-possession-of-
21 firearm charges in this matter. See Counts 13 and 14 of Third Superseding Indictment (docket
   no. 290). The Government has indicated that it does not intend to seek admission of defendant’s
22 attempted first degree murder conviction, see Resp. at 2 n.1 (docket no. 539), but it has said
   nothing about the VUFA conviction. The Court sua sponte ORDERS that evidence relating to
   defendant’s VUFA conviction shall not be offered at trial during the Government’s case-in-chief.
23

     MINUTE ORDER - 1
             Case 2:18-cr-00016-TSZ Document 576 Filed 08/24/20 Page 2 of 4



 1         possession-firearm charges, that he was previously convicted of a crime
           punishable by imprisonment for more than one year, then the Government should
 2         be barred from introducing at trial the underlying facts giving rise to his earlier
           conviction. Defendant, however, is also charged with conspiracy to distribute
 3         controlled substances, possession of controlled substances with intent to distribute,
           and carrying a firearm during and in relation to a drug trafficking crime. See
 4         Counts 1, 8, & 15 of Third Superseding Indictment (docket no. 290). As to those
           counts, defendant’s prior VUCSA conviction is admissible for two reasons: (i) as
 5         substantive evidence of conduct “inextricably intertwined” with the charged
           crimes, see United States v. Soliman, 813 F.2d 277, 279 (9th Cir. 1987); and (ii) as
 6         evidence offered for a purpose set forth in Federal Rule of Evidence 404(b)(2), see
           United States v. Curtin, 489 F.3d 935, 944-45 (9th Cir. 2007) (en banc). The
 7         events in 2015 relating to the previous VUCSA offense occurred during a period,
           namely 2013-2018, when defendant is alleged to have been part of a conspiracy to
 8         distribute controlled substances. The 2016 conviction is also relevant to
           defendant’s intent in possessing the drugs at issue in this matter. See United States
 9         v. Lopez, 743 Fed. App’x 831, 834 (9th Cir. 2018); United States v. Vo, 413 F.3d
           1010, 1018 (9th Cir. 2005); see also United States v. Davis, 687 Fed. App’x 634,
10         636 (9th Cir. 2017); United States v. Kalac, 655 Fed. App’x 559 (9th Cir. 2016).
           The Court concludes that the probative value of the evidence about the VUCSA
11         conviction is not substantially outweighed by the dangers of unfair prejudice,
           confusing or misleading the jury, unduly delaying matters, or wasting time. See
12         Fed. R. Evid. 403. Because defendant is accused of being a felon in possession of
           a firearm, the existence of the 2016 conviction is admissible as an element of the
13         crime charged, and any potential for unfair prejudice associated with disclosing to
           the jury the nature of the prior offense can be addressed through an appropriate
14         limiting instruction. See Davis, 687 Fed. App’x at 636; Kalac, 655 Fed. App’x at
           561.
15
         (2)     The Government’s motion, docket no. 530, for admission of prior acts
16 evidence, is GRANTED in part and DENIED in part, as follows:

17               (a)     With regard to evidence concerning defendant’s 2016 VUCSA
           conviction, the Government’s motion is GRANTED for the reasons set forth in
18         Paragraph 1(b), above.

                  (b)    The Government’s motion is otherwise DENIED. Evidence of
19         co-defendant Patrick Tables’s conduct on February 3, 2017, and June 4, 2017,
           does not satisfy the standard set forth in Rule 404(b)(2) for the admissibility of
20         crimes, wrongs, or other acts.
21        (3)     Defendant’s motion, docket no. 519, for severance or bifurcation of counts,
   is DENIED. Defendant seeks to have Counts 13 and 14 (felon in possession of firearm)
22 severed or bifurcated from the remaining charges for trial. He has not asked for Count 15
   (carrying a firearm during and in relation to a drug trafficking crime) to be severed or
23

     MINUTE ORDER - 2
                 Case 2:18-cr-00016-TSZ Document 576 Filed 08/24/20 Page 3 of 4



 1 bifurcated, and any such request would be unsuccessful because the evidence relating to
   Counts 1 and 8 (conspiracy and possession with intent to deliver controlled substances) is
 2 also necessary to prove Count 15. Counts 14 and 15 involve the same firearm, and
   defendant is essentially attempting to force the Government to present the same case two
 3 different times. Because evidence about defendant’s prior VUCSA conviction would be
   admissible with respect to Counts 1 and 8, even if Counts 13 and 14 were separated for
 4 trial, neither severance nor bifurcation is warranted. See United States v. Atofau, 2018
   WL 2184287 at *3 (W.D. Wash. May 11, 2018); see also United States v. Prigge, 830
 5 F.3d 1094, 1098 (9th Cir. 2016) (“Joinder is not prejudicial where ‘all of the evidence of
   the separate count would [still] be admissible upon severance.’” (alteration in original)).
 6
           (4)     Defendant’s motion, docket no. 529, to suppress evidence found in Target
 7 Vehicle 7 (“TV-7”), a black 2013 Chrysler 300, is DENIED. In December 2017, after a
   certified K9 team (Task Force Officer Matt Bruch and K9 “Lilly”) detected the odor of
                                     2
 8 narcotics emanating from TV-7, a tracking warrant was issued for the vehicle. See
   Order at 5 (docket no. 173). On January 2, 2018, after defendant was seen accessing the
 9 trunk of the TV-7 in a manner consistent with its use as a mobile stash of controlled
   substances, the car was removed from the street and taken to a secure Seattle Police
10 Department lot. See id. at 6. Defendant contends that the impoundment of TV-7
   constituted an unlawful warrantless seizure. The Court has already rejected this notion.
11 See id. at 23-24. As explained earlier, the existence of probable cause justifies a
   warrantless seizure of an automobile from a public street, even if the car was legally
12 parked, and without a separate showing of exigent circumstances. Id. (citing United
   States v. Bagley, 772 F.2d 482, 491 (9th Cir. 1985)). Moreover, although the seizure of
13 TV-7 was accomplished without a warrant, the search of the vehicle was not conducted
   until after a warrant was obtained. Id. at 23 n.6. The arguments made in defendant’s
14 renewed motion do not show any manifest error in the Court’s prior ruling or cite to any
   new facts or legal authority that might have altered the Court’s analysis, even if they had
15 been brought to the Court’s attention in a timely fashion. See Local CrR 12(b)(13)(A).

16             (5)    The other motions pending in this matter will be addressed separately.

17
     2
         Defendant’s assertion that no record exists of a K9 sniff relating to TV-7 is unsupported by the
18 evidence. Indeed, defendant has himself submitted a report by United States Drug Enforcement
     Administration Special Agent Geoffrey Provenzale indicating that, on December 13, 2017,
19 K9 “Lilly” gave “a positive indication for the presence of narcotics odor at the driver door seam”
   of the black Chrysler 300 registered to defendant. See Ex. H to Def.’s Mot. (docket no. 529-8).
20 During the Franks hearing, Agent Provenzale testified that he was present when K9 “Lilly”
   performed the sniff described in his report, and that no information has since come to light that
21 would contradict his understanding or cause him to doubt that the Bruch/Lilly K9 team was
   certified at the time of the sniff. Tr. (Feb. 20, 2019) at 132:17-133:13 (docket no. 220). In light
22 of Agent Provenzale’s written report, no further documentation was needed, and defendant’s
   suggestion that Officer Bruch’s failure to also complete a K-9 Activity Record means the sniff of
   TV-7 never happened has no merit.
23

     MINUTE ORDER - 3
             Case 2:18-cr-00016-TSZ Document 576 Filed 08/24/20 Page 4 of 4



 1          (6)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 24th day of August, 2020.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Karen Dews
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 4
